NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 23 January 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the non-contact torque transfer mechanism and the noncontact seal features.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the terms “the outer body” and “the rotary body” lack antecedent basis. It is also unclear what structural elements are being referred to by said terms. Furthermore, it is unclear how the noncontact seal would form a gap between the outer case and the noncontact seal itself when the noncontact seal “protrudes from the inner peripheral wall of the outer body” as claimed (assuming the outer body is equivalent to or a part of the outer case). Claims 6-10 are rejected for the same reason due to their dependency upon claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 9-11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fell (U.S. Patent No. 6,733,433) in view of JP 2015036134 (Hirobumi et al.), Koenig et al. (U.S. Patent 2020/0230616), and Meisberger et al. (U.S. Patent Application Pub. No. 2016/0339451).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 5, Fell discloses a centrifugal separator comprising: a centrifugal cylinder 20 supported at opposite end regions in a vertical axial direction to be rotatable 
JP 2015036134 discloses an outer case 6 bottomed and disposed outside the centrifugal cylinder so as to surround the centrifugal cylinder, the outer case having an upper side 19 provided with an opening for passing through the centrifugal cylinder 3 and a lower side provided with a partition wall 17 for closing the lower side to form a bottom; a non-contact torque transfer mechanism 16 composed of a driven end 15 connected to a lower end of the centrifugal cylinder directly or indirectly, and a drive shaft 13 disposed across the partition wall and facing an end face of the driven end from outside the outer case, the drive shaft being supported so as to rotate on receiving rotational driving force, the drive shaft having a drive end 14 provided at an end close to the partition wall of the drive shaft; and a drive motor 11 for applying the rotational driving force to the driving end. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the outer case and non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Koenig et al. discloses a noncontact seal 90 and/or 92 provided close to the upper end of the centrifugal cylinder, which protrudes from the outer peripheral wall of the centrifugal cylinder and the inner peripheral wall of the outer body to face each other to form a gap between the rotary body and the outer body so as to form a gap between 
Meisberger et al. discloses at least one sensor 22, 22’ provided to measure and monitor a flow rate or color of a liquid phase of a component fluid after being treated; and a control device 24 capable of receiving an output signal from the sensor and outputting an instruction signal for increasing and reducing a rotation speed of the centrifugal cylinder to the drive motor, on the basis of the received output signal (Abstract; paras. [0026], [0034], [0038]-[0043]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the sensor and control device of Meisberger et al. for the purpose of controlling at least one process of the device as a function of the physical parameter measured by the sensor (Abstract).
Regarding claim 7, Fell does not disclose wherein the noncontact seal constitutes a labyrinth seal. 
Koenig et al. discloses wherein the noncontact seal constitutes a labyrinth seal (para. [0019]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal 
Regarding claim 9, Fell does not disclose wherein the noncontact torque transfer mechanism is a magnetic coupling.
JP 2015036134 discloses wherein the noncontact torque transfer mechanism is a magnetic coupling 16 (para. [0024] of English machine translation). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005] - [0007] of English machine translation).
Regarding claim 10, Fell discloses wherein the centrifugal cylinder, the movable member, and the rotation coupling unit are each detachably configured as an instrument of a disposable type (Fig. 3; col. 6 lines 60-63).
Regarding claim 11, Fell discloses a centrifugal separation system comprising the following (1) to (6): (1) a centrifugal separator comprising: a centrifugal cylinder 20 supported at opposite end regions in a vertical axial direction to be rotatable around an axis of the centrifugal cylinder, the centrifugal cylinder having an upper end 10 provided with an inflow-outflow pipe 7 for a fluid to be treated or a component fluid after being treated; a movable member 21 movable up and down in the vertical axial direction inside the centrifugal cylinder in a state where an outer periphery of the movable member is in close contact with an inner peripheral surface of the centrifugal cylinder; a rotation coupling unit 12 provided at an upper end portion of the inflow-outflow pipe; (2) 
JP 2015036134 discloses an outer case 6 bottomed and disposed outside the centrifugal cylinder so as to surround the centrifugal cylinder, the outer case having an upper side 19 provided with an opening for passing through the centrifugal cylinder 3 and a lower side provided with a partition wall 17 for closing the lower side to form a bottom; a non-contact torque transfer mechanism 16 composed of a driven end 15 connected to a lower end of the centrifugal cylinder directly or indirectly, and a drive shaft 13 disposed across the partition wall and facing an end face of the driven end from outside the outer case, the drive shaft being supported so as to rotate on receiving rotational driving force, the drive shaft having a drive end 14 provided at an end close to the partition wall of the drive shaft; and a drive motor 11 for applying the rotational driving force to the driving end. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separation system of Fell with the outer case and non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Koenig et al. discloses a noncontact seal 90 and/or 92 provided close to the upper end of the centrifugal cylinder, which protrudes from the outer peripheral wall of 
Meisberger et al. discloses at least one sensor 22, 22’ provided at a midpoint in the pipe to measure and monitor a flow rate or color of a liquid phase of a component fluid after being treated that is fed through the pipe; a control device 24 capable of receiving an output signal from the sensor and outputting an instruction signal for switching between opening and closing of each of the selector valves, or for increasing and reducing a rotation speed of the centrifugal cylinder, on the basis of the received output signal. (Abstract; paras. [0026], [0034], [0038]-[0043]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separation system of Fell with the sensor and control device of Meisberger et al. for the purpose of controlling at least one process of the device as a function of the physical parameter measured by the sensor (Abstract).
Regarding claim 13, Fell discloses wherein the pipe, the branch pipes, the selector valves, and the containers are each detachably configured as an instrument of a disposable type (Fig. 3; col. 6 lines 60 – 63).
Regarding claim 15, Fell does not disclose wherein the noncontact seal constitutes a labyrinth seal. 
Koenig et al. discloses wherein the noncontact seal constitutes a labyrinth seal (para. [0019]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separation system of Fell with the noncontact seal of Koenig et al. for the purpose of sealing a fluid in a particularly low-wear and energy saving manner (para. [0019]).
Regarding claim 17, Fell does not disclose wherein the noncontact torque transfer mechanism is a magnetic coupling.
JP 2015036134 discloses wherein the noncontact torque transfer mechanism is a magnetic coupling 16 (para. [0024] of English machine translation). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Regarding claim 18, Fell discloses wherein the centrifugal cylinder, the movable member, and the rotation coupling unit are each detachably configured as an instrument of a disposable type (Fig. 3; col. 6 lines 60-63).


Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fell (U.S. Patent No. 6,733,433) in view of JP 2015036134 (Hirobumi et al.), Koenig et al. (U.S. Patent 2020/0230616), and Meisberger et al. (U.S. Patent Application Pub. No. 2016/0339451), as applied to claims 5 or 11 above, and further in view of Turnquist et al. (U.S. Patent No. 7909335).
Regarding claims 6, 8, 14, and 16, Fell does not teach wherein the noncontact seal is configured to adjust a size of a gap formed between the centrifugal cylinder and the outer case; wherein the labyrinth seal includes an inner ring rotatable with respect to a fixed outer ring, and is configured to adjust a labyrinth gap between the inner ring and the outer ring by slightly changing a height position of the inner ring vertically.
Koenig et al. discloses wherein the labyrinth seal includes an inner ring 90 rotatable with respect to a fixed outer ring 92. 
Turnquist et al. discloses the noncontact seal is configured to adjust a size of a gap formed between the centrifugal cylinder and the outer case; wherein the labyrinth seal includes an inner ring rotatable with respect to a fixed outer ring, and is configured to adjust a labyrinth gap between the inner ring and the outer ring by slightly changing a height position of the inner ring vertically (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the noncontact seal of Koenig et al. with the noncontact seal configuration taught by Turnquist et al. for the purpose of preventing seal wear, heat generation and rotor-dynamic problems (col. 2 lines 41-60), and to have provided the centrifugal separator of Fell with the modified noncontact seal of Koenig et al. for the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fell (U.S. Patent No. 6,733,433) in view of JP 2015036134 (Hirobumi et al.), Koenig et al. (U.S. Patent 2020/0230616), and Meisberger et al. (U.S. Patent Application Pub. No. 2016/0339451), as applied to claim 11 above, and further in view of Wardwell et al. (U.S. Patent No. 5,948,271).
Regarding claim 12, modified Fell does not teach wherein the sensor is of a type that detects, through the pipe, a flow rate of the fluid to be treated or the component fluid, flowing through the pipe.
Wardwell et al. discloses wherein the sensor is of a type that detects, through the pipe, a flow rate of the fluid to be treated or the component fluid, flowing through the pipe (col. 3 line 8 -48). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the centrifugal separator of modified Fell with the sensor of Wardwell et al. for the purpose of automatically monitoring, operating and controlling continuous feed centrifuges using computer control systems and remote sensing devices (col. 1 lines 12-20).

Claims 5, 7, 9-11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fell (U.S. Patent No. 6,733,433) in view of JP 2015036134 (Hirobumi et al.), Schlieperskoetter (U.S. Patent No. 5,259,828), and Meisberger et al. (U.S. Patent Application Pub. No. 2016/0339451).
Regarding claim 5, Fell discloses a centrifugal separator comprising: a centrifugal cylinder 20 supported at opposite end regions in a vertical axial direction to be rotatable around an axis of the centrifugal cylinder, the centrifugal cylinder having an upper end 10 provided with an inflow-outflow pipe 7 for a fluid to be treated or a component fluid after being treated; a movable member 21 movable up and down in the vertical axial direction inside the centrifugal cylinder in a state where an outer periphery of the movable member is in close contact with an inner peripheral surface of the centrifugal cylinder; a rotation coupling unit 12 provided at an upper end portion of the inflow-outflow pipe, but does not disclose a outer case bottomed and disposed outside the centrifugal cylinder so as to surround the centrifugal cylinder, the outer case having an upper side provided with an opening for passing through the centrifugal cylinder and a lower side provided with a partition wall for closing the lower side to form a bottom; a non-contact torque transfer mechanism composed of a driven end connected to a lower end of the centrifugal cylinder directly or indirectly, and a drive shaft disposed across the partition wall and facing an end face of the driven end from outside the outer case, the drive shaft being supported so as to rotate on receiving rotational driving force, the drive shaft having a drive end provided at an end close to the partition wall of the drive shaft; 
JP 2015036134 discloses an outer case 6 bottomed and disposed outside the centrifugal cylinder so as to surround the centrifugal cylinder, the outer case having an upper side 19 provided with an opening for passing through the centrifugal cylinder 3 and a lower side provided with a partition wall 17 for closing the lower side to form a bottom; a non-contact torque transfer mechanism 16 composed of a driven end 15 connected to a lower end of the centrifugal cylinder directly or indirectly, and a drive shaft 13 disposed across the partition wall and facing an end face of the driven end from outside the outer case, the drive shaft being supported so as to rotate on receiving rotational driving force, the drive shaft having a drive end 14 provided at an end close to the partition wall of the drive shaft; and a drive motor 11 for applying the rotational driving force to the driving end. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the outer case and non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Schlieperskoetter discloses a noncontact seal 8 and/or 9 provided close to the upper end of the centrifugal cylinder, which protrudes from the outer peripheral wall of 
Meisberger et al. discloses at least one sensor 22, 22’ provided to measure and monitor a flow rate or color of a liquid phase of a component fluid after being treated; and a control device 24 capable of receiving an output signal from the sensor and outputting an instruction signal for increasing and reducing a rotation speed of the centrifugal cylinder to the drive motor, on the basis of the received output signal (Abstract; paras. [0026], [0034], [0038]-[0043]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the sensor and control device of Meisberger et al. for the purpose of controlling at least one process of the device as a function of the physical parameter measured by the sensor (Abstract).
Regarding claim 7, Fell does not disclose wherein the noncontact seal constitutes a labyrinth seal. 
Schlieperskoetter discloses wherein the noncontact seal constitutes a labyrinth seal (col. 3 lines 17-22). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the noncontact seal of Schlieperskoetter for the purpose of preventing the liquid not yet separated from the solids leaking from the separating space of the drum into the liquid collecting space (col. 1 lines 13-50).
Regarding claim 9, Fell does not disclose wherein the noncontact torque transfer mechanism is a magnetic coupling.
JP 2015036134 discloses wherein the noncontact torque transfer mechanism is a magnetic coupling 16 (para. [0024] of English machine translation). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Regarding claim 10, Fell discloses wherein the centrifugal cylinder, the movable member, and the rotation coupling unit are each detachably configured as an instrument of a disposable type (Fig. 3; col. 6 lines 60-63).
Regarding claim 11, Fell discloses a centrifugal separation sys comprising the following (1) to (6): (1) a centrifugal separator comprising: a centrifugal cylinder 20 supported at opposite end regions in a vertical axial direction to be rotatable around an axis of the centrifugal cylinder, the centrifugal cylinder having an upper end 10 provided with an inflow-outflow pipe 7 for a fluid to be treated or a component fluid after being treated; a movable member 21 movable up and down in the vertical axial direction 
JP 2015036134 discloses an outer case 6 bottomed and disposed outside the centrifugal cylinder so as to surround the centrifugal cylinder, the outer case having an upper side 19 provided with an opening for passing through the centrifugal cylinder 3 and a lower side provided with a partition wall 17 for closing the lower side to form a bottom; a non-contact torque transfer mechanism 16 composed of a driven end 15 connected to a lower end of the centrifugal cylinder directly or indirectly, and a drive shaft 13 disposed across the partition wall and facing an end face of the driven end from outside the outer case, the drive shaft being supported so as to rotate on receiving rotational driving force, the drive shaft having a drive end 14 provided at an end close to the partition wall of the drive shaft; and a drive motor 11 for applying the rotational driving force to the driving end. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the outer case and non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Schlieperskoetter discloses a noncontact seal 8 and/or 9 provided close to the upper end of the centrifugal cylinder, which protrudes from the outer peripheral wall of the centrifugal cylinder and the inner peripheral wall of the outer body to face each other to form a gap between the rotary body and the outer body so as to form a gap between the outer case and the noncontact seal in a direction orthogonal to the axis, the noncontact seal being configured to seal the gap by the centrifugal cylinder being rotated via the noncontact torque transfer mechanism (col. 3 lines 10-22; Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the noncontact seal of Koenig et al. for the purpose of sealing a fluid in a particularly low-wear and energy saving manner (col. 1 lines 13-50). 
Meisberger et al. discloses at least one sensor 22, 22’ provided at a midpoint in the pipe to measure and monitor a flow rate or color of a liquid phase of a component fluid after being treated that is fed through the 8pipe; a control device 24 capable of receiving an output signal from the sensor and outputting an instruction signal for switching between opening and closing of each of the selector valves, or for increasing and reducing a rotation speed of the centrifugal cylinder, on the basis of the received output signal. (Abstract; paras. [0026], [0034], [0038]-[0043]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the sensor and control device of Meisberger et al. for the purpose of controlling at least one process of the device as a function of the physical parameter measured by the sensor (Abstract).
Regarding claim 13, Fell discloses wherein the pipe, the branch pipes, the selector valves, and the containers are each detachably configured as an instrument of a disposable type (Fig. 3; col. 6 lines 60 – 63).
Regarding claim 15, Fell does not disclose wherein the noncontact seal constitutes a labyrinth seal. 
Schlieperskoetter discloses wherein the noncontact seal constitutes a labyrinth seal (col. 3 lines 17-22). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the noncontact seal of Schlieperskoetter for the purpose of preventing the liquid not yet separated from the solids leaking from the separating space of the drum into the liquid collecting space (col. 1 lines 13-50).
Regarding claim 17, Fell does not disclose wherein the noncontact torque transfer mechanism is a magnetic coupling.
JP 2015036134 discloses wherein the noncontact torque transfer mechanism is a magnetic coupling 16 (para. [0024] of English machine translation). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Fell with the non-contact torque transfer mechanism of JP 2015036134 for the purpose of preventing contaminants from entering the outer case (paras. [0005]- [0007] of English machine translation).
Regarding claim 18, Fell discloses wherein the centrifugal cylinder, the movable member, and the rotation coupling unit are each detachably configured as an instrument of a disposable type (Fig. 3; col. 6 lines 60-63).

Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fell (U.S. Patent No. 6,733,433) in view of JP 2015036134 (Hirobumi et al.), Schlieperskoetter (U.S. Patent No. 5,259,828), and Meisberger et al. (U.S. Patent Application Pub. No. 2016/0339451), as applied to claims 5 or 11 above, and further in view of Turnquist et al. (U.S. Patent No. 7,909,335). 
Regarding claims 6, 8, 14, and 16, Fell does not teach wherein the noncontact seal is configured to adjust a size of a gap formed between the centrifugal cylinder and the outer case; wherein the labyrinth seal includes an inner ring rotatable with respect to a fixed outer ring, and is configured to adjust a labyrinth gap between the inner ring and the outer ring by slightly changing a height position of the inner ring vertically.
Schlieperskoetter discloses wherein the labyrinth seal includes an inner ring 9 rotatable with respect to an outer ring 8 (col. 3 lines 10-22; Fig. 1). 
Turnquist et al. discloses the noncontact seal is configured to adjust a size of a gap formed between the centrifugal cylinder and the outer case; wherein the labyrinth seal includes an inner ring rotatable with respect to a fixed outer ring, and is configured to adjust a labyrinth gap between the inner ring and the outer ring by slightly changing a height position of the inner ring vertically (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the noncontact seal of Koenig et al. with the noncontact seal configuration taught by Turnquist et al. for the purpose of preventing seal wear, heat generation and rotor-dynamic problems (col. 2 lines 41-60), and to have provided the centrifugal separator of Fell with the modified noncontact seal of Schlieperskoetter for the purpose of preventing the liquid not yet separated from the solids leaking from the separating space of the drum into the liquid collecting space (col. 1 lines 13-50).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fell (U.S. Patent No. 6,733,433) in view of JP 2015036134 (Hirobumi et al.), Schlieperskoetter (U.S. Patent No. 5,259,828), and Meisberger et al. (U.S. Patent Application Pub. No. 2016/0339451), as applied to claim 11 above, and further in view of Wardwell et al. (U.S. Patent No. 5,9482,71).
Regarding claim 12, modified Fell does not teach wherein the sensor is of a type that detects, through the pipe, a flow rate of the fluid to be treated or the component fluid, flowing through the pipe.
Wardwell et al. discloses wherein the sensor is of a type that detects, through the pipe, a flow rate of the fluid to be treated or the component fluid, flowing through the pipe (col. 3 line 8 -48). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the centrifugal separator of modified Fell with the sensor of Wardwell et al. for the purpose of automatically monitoring, operating and controlling continuous feed centrifuges using computer control systems and remote sensing devices (col. 1 lines 12-20).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774